DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2 and 11 are allowable. The restriction requirement between species as set forth in the Office action mailed on 6/10/22 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3, 8 and 10 are directed to species no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious an optical cable assembly comprising: a
plurality of optical couplers, each optical coupler having at least one coupler input fiber, a first coupler output fiber, and a second coupler output fiber;
a plurality of optical fibers adhesively laid on a substrate to form an optical circuit, each optical fiber extending from an unterminated first end to an unterminated second end, the optical circuit separating the unterminated first ends of the optical fibers into a plurality of groups including a first group and a second group, the first group of the unterminated first ends being spliced to free ends of at least some of the coupler input fibers, the second group of the unterminated first ends being spliced to free ends of at least some of the first and second coupler output fibers, the optical circuit also separating the unterminated second ends of the optical fibers into another plurality of groups including a third group, a fourth group, and a fifth group;
one or more input plug connectors terminating the third group of the unterminated second ends, one or more output plug connectors terminating the fourth group of the unterminated second ends and one or more monitor plug connectors terminating the fifth group of the unterminated second ends; or
a method of assembling an optical cable assembly including a plurality of optical couplers, each optical coupler having at least one coupler input fiber, a first coupler output fiber, and a second coupler output fiber, the method comprising:
laying a plurality of optical fibers into an adhesive layer on a substrate to form an optical circuit, each optical fiber extending from an unterminated first end to an unterminated second end, the optical circuit separating the unterminated first ends of the optical fibers into a plurality of groups including a first group and a second group, the optical circuit also separating the unterminated second ends of the optical fibers into another plurality of groups including a third group, a fourth group, and a fifth group;
splicing the first group of the unterminated first ends to free ends of at least some of the coupler input fibers; splicing the second group of the unterminated first ends to free ends of at least some of the first and second coupler output fibers;
terminating the third group of the unterminated second ends to one or more input plug connectors, terminating the fourth group of the unterminated second ends to one or more output plug connectors and terminating the fifth group of the unterminated second ends to one or more monitor plug connectors;
removing the substrate from the optical circuit,
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach flexible optical circuits for coupling between connectors, but none teach the coupler and splicing on the circuit/substrate as claimed:  
US 5204925	US 5943455	US 6005991	US 6442323	US 6554483
US 6619853	US 2003/0179980		US 6668129	US 6668124
US 6690862	US 6697560	US 6721042	US 7092592	US 7130498
US 9223094	US 9229172	US 9423570	US 9494763	US 2017/0045693
US 9829667	US 9946045	US 2019/0129100		US 10379311
US 10459160	US 10620392	US 10705306	US 10732356	US 2021/0229379
US 11409068

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883